COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-240-CR
 
 
LETICIA ANDERSON                                                            APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On July 6, 2005, Appellant
Leticia Anderson pleaded guilty to possession with intent to deliver a
controlled substance of between four and two hundred grams.  Pursuant to a plea bargain agreement, the
trial court placed Anderson on seven years= deferred adjudication community supervision.  The trial court=s certification of Anderson=s right to appeal states that this Ais a plea-bargained case[,] and the defendant has NO right of appeal.@  See Tex. R. App. P. 25.2(a)(2). 
Anderson filed a pro se
notice of appeal on July 3, 2008.  On
July 22, 2008, we notified Anderson that the certification indicating she has
no right to appeal had been filed in this court and that we would dismiss this
appeal unless Anderson or any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal.  See Tex.
R. App. P. 25.2(d), 44.3.  We have
received no response to our notification.
Rule 25.2(a)(2) limits the
right to appeal in a plea bargain case to those matters that were raised by
written motion filed and ruled on before trial and to those cases where the
appellant obtained the trial court=s permission to appeal.  See Tex. R. App. P. 25.2(a)(2)(A),
(B).  According to the trial court=s certificationCwhich states
that Anderson has no right to appealCneither of these circumstances applies.
Because Anderson has no right
to appeal, we dismiss this appeal.  See
Tex. R. App. P. 42.3(a),
43.2(f).
 
PER CURIAM
PANEL: 
HOLMAN, GARDNER, and WALKER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: 
August 26, 2008      




[1]See Tex. R. App. P. 47.4.